i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00270-CV

                 In the INTEREST OF J.A.G., A.R.O., F.A.G., and K.M.G., Children

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-02024
                         Honorable Richard Garcia, Associate Judge, Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 2, 2010

DISMISSED FOR LACK OF JURISDICTION

           On January 25, 2010, the associate judge signed an order terminating G. Garcia’s parental

rights to her children J.A.G., A.R.O., F.A.G., and K.M.G., and terminating the parental rights of the

alleged fathers – F.J. Ojeda, T.A. Zapata, and S. Valdez. Garcia filed a notice of appeal of the

associate judge’s decision, requesting a de novo hearing in the district court. The district court

denied a de novo hearing on February 25, 2010.

           On April 1, 2010, the Bexar County District Clerk filed a clerk’s record in this court.

However, the record does not contain a notice of appeal to this court filed by any party, the docket

sheet does not indicate a notice of appeal has been filed, and no notice of appeal has been filed in
                                                                                      04-10-00270-CV



this court. Moreover, it does not appear any party filed a statement of appellate points in the trial

court. See TEX . FAM . CODE ANN . § 263.405 (Vernon 2008).

        The appeal from a final order in a suit in which termination of the parent-child relationship

is in issue is accelerated. TEX . FAM . CODE ANN . § 109.002(a) (Vernon 2008). Therefore, the notice

of appeal must be filed within twenty days after the final order is signed. TEX . R. APP . P. 26.1(b);

In re K.A.F., 160 S.W.3d 923, 925 (Tex. 2005). A timely notice of appeal is necessary to invoke this

court’s jurisdiction. See K.A.F., 160 S.W.3d at 927-28; Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997)

        On April 8, 2010, we ordered the parties to respond by April 26, 2010, showing cause why

this appeal should not be dismissed for lack of jurisdiction. We advised the parties the appeal would

be dismissed if a satisfactory response were not filed within the time provided. See TEX . R. APP . P.

42.3. No party has filed a response to our April 8 order. Accordingly, we dismiss this appeal for

lack of jurisdiction.



                                                       PER CURIAM




                                                 -2-